DETAILED ACTION
 
Acknowledgements
This action is in response to Applicant’s filing on Mar. 19, 2020, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on Sept. 29, 2020, was filed before the mailing of a first office action on the merits and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDS has been considered.

Preliminary Amendments
On Jul. 22, 2020, Applicant filed a first preliminary amendment that amended Figs. 1, 3, and 6.
On Aug. 4, 2020, Applicant filed a second preliminary amendment that amended Figs. 1, 2, and 6. Applicant explained that the Jul. 22, 2020, Amendments to Figs. 1, 3, and 6, were in error and requests “the July 22, 2020 replacement sheets be disregarded.”

Examiner also denies entry of the second preliminary amendment for failure to comply with 37 CFR 1.84(c). Applicant’s explanation that the amended drawings are “formal versions of these drawings” does not explain what changes were presented. Further, each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Status

This action is in reply to the New Application filed Mar. 19, 2020. The status of the claims are as follows:
Claims 1–21 are pending and have been examined with claims 1, 7, and 12 in independent form.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
	Note: Citation to Applicant’s Specification are to U.S. Pat. Pub. No. 2020/0302445.
¶ [0028]: It is believed that “discount receipt 130” should be “discount recipient 130” in the last sentence as identified in Fig. 2.
¶ [0047]: It is believed that “discount recipient 170” should be “discount recipient 130” in the last sentence as indicated in Fig. 2.
¶ [0050]: It is believed that “discount manager 160” should be “discount manager 170” in the penultimate sentence as indicated in Fig. 2

Drawings
Figs. 1–6 regrding Applicant’s originally filed drawings are objected to because portions are illegible. E.g., 37 CFR 1.84(l), (p)(1), (p)(3). For example, in Fig. 1, Applicant distinguishes four lines to explain certain communication paths for each of the identified labels: “Product, Payment, Agreement, and Data.” However, some lines are illegible (e.g., lines 8 and 9) and some lines are not shown (e.g., Agreement line). Regarding the label lines “not shown,” Examiner is uncertain if this is intentional (not showing lines indicated by the legend) or is an issue with illegibility. However in either case, the drawings are objectable. Similarly in Fig, 2, for example, each of the four lines used to explain certain communication paths for each of the identified labels: “Product, Payment, Agreement, and Data” is not shown. Lines for “Agreement and Data” are missing. In Figs. 3 & 6, text within labeled bubbles and lines showing communication paths are illegible. In Fig. 4, a line for “Product” is not shown or is illegible. In Fig. 5, lines for “Product, Payment, or Data” are not shown or are illegible. Not all locations identified. Applicant is requested to review Figs. 1–6 for legibility and the identification of all labeled paths pursuant to the label provided and address appropriately.
Fig. 3 is objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “Medicaid program 150” must be shown or the feature(s) canceled from the claim(s). Spec. ¶ [0034] (describing the “Medicaid program 150” is relation to Fig. 3). No new matter should be entered.


Claim Objections
Claims 3–6 are objected to because of the following informalities.  Appropriate correction is required.
Claims 3–6: Claim 3 is objected to because it does not “refer to a preceding claim.” MPEP§  608.01(n)(IV). Rather, Claim 3 refers to Claim 12, which is not a preceding claim. Claims 4–6 are objected to based on their dependency to Claim 3.



Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–21 are directed to a statutory category. Claims 1 and  2 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 3–6 and 12–21 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 7–11 recite “a method” and are therefore, directed to the statutory category of “a process.” 
Representative Claim

Claim 12 is representative [“Rep. Claim 12”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating generic computer components, and letters for clarity in describing the limitations:

12. A method for reconciling the payment of pharmaceutical discounts between a discount payer and a discount recipient, the discount payer and the discount recipient each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient also being interconnected by a discount manager, said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of:

[A] said discount recipient procuring a pharmaceutical product; 

[B] said discount recipient facilitating a pharmaceutical prescription for a patient, said patient being enrolled in a pharmaceutical plan 

[C] said discount recipient initiating a pharmaceutical discount request to said discount manager; 

[D] said discount manager validating said discount request to determine if duplicative discounting exists, and said discount manager confirming the existence of a first and second discount; 

[E] said discount manager notifying said discount payer of the existence of said first and second discount, said discount payer instructing said discount manager to reprice said pharmaceutical product at said first discount only; 

[F] said discount manager notifying said discount recipient of said repriced pharmaceutical product; 

[G] said discount manager receiving payment from said discount payer of the net difference between said first and second discount, said discount manager sending said payment from said discount payer to said discount recipient.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 12 recites “[a] method for reconciling the payment of pharmaceutical discounts between a discount payer and a discount recipient” in the preamble, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations A–G perform steps necessary to “reconcile[e] the payment” and thus, Limitations A–G recite the same abstract idea exception of organizing human activity. 
Limitations A–G also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated bold. For example, but for the generic computer components claim language, the claim encompasses a person manually making a purchase in a store, forming a simple judgment about the existence of a discount and whether it is duplicitous, communicating by telephone or in person, and payment being made with physical currency. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
While not explicitly identical, Independent Claim 1 recites in the preamble “[a] method for effectuating delivery of pharmaceutical product [discount] between a discount payer and a discount recipient … [by] initiating a chargeback request to said discount payer” and Independent Claim 7 recites in the preamble, “[a] method for effectuating payment of pharmaceutical discounts between a discount payer and a discount recipient”—both claims reciting the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception and the same as recited for Rep. Claim 12. MPEP § 2106.04(a)(2)(II)(B). Like Rep. Claim 12, Independent Claims 1 & 7 also recite the abstract idea exception of mental processes in the same way as in Rep. Claim 12. MPEP § 2106.04(a)(2)(III). The recitation of a generic computer in the preamble of Independent Claims 1 & 7 is so generic as to encompass any computing system, such that anyone who performed this method in practice would fall within the scope of these claims. Thus, the recitation of a generic computing system in the preamble is not, in fact, a limitation at all to the scope of the claims. In essence, the claims are directed to the method performed by any means. 

Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements recited in the preamble are: three separate computing systems each having a processor, a memory, and an internet connection and the three computing systems being interconnected [interpreted by Examiner as a “network”].
Regarding the three separate computing systems each having a processor, a memory, and an internet connection and interconnected, Applicant’s Specification does not otherwise describe them except using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic computing systems each having a processor, a memory, and an internet connection and interconnected. E.g., Spec. ¶ [0044]. Limitations A–G describe the computing systems performing the steps of the claimed invention, which represents the abstract idea itself.  Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f); Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 2358 (2014) (“the mere recitation of a generic 
“[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP § 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted). As explained supra, the pending claims can be performed without the aid of a computer. Accordingly, the pending claims cannot improve computer technology.
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 12 is directed to an abstract idea. Rep. Claim 12 is not substantially different than Independent Claims 1 and 7 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 7 and 15 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 12 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0059] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
All dependent claims recite “wherein” clauses that further limit the abstract idea.



Conclusion

Claims 1–21 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 12 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 7–9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (U.S. Pat. Pub. No. 2009/0319293) [“Lee”].


Lee discloses
A method for effectuating delivery of pharmaceutical product between a discount payer [manufacturer] and a discount recipient [covered entity (CE) pharmacy], 
(See at least ¶ [0007], where a “covered entity [pharmacy] … purchases pharmaceuticals from a wholesaler who in turn obtains … the pharmaceuticals from the manufacturer.” Covered entities are provided with deep discounts on drugs as compared to retail prices. ¶ [0008].)
the discount payer [manufacturer] and the discount recipient [CE pharmacy] each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient being further interconnected by a discount manager [administrative entity], said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of: 
(See at least Fig. 1, displaying communication between the “CE pharmacy,” “AE” (administrative entity), and “manufacturer”. The CE pharmacy 14, AE 16, and Manufacturer all have a computer and communicate using the internet. ¶¶ [0036] (pharmacy transmits prescription over internet to AE for processing), [0043] (AE transmits “computer-generated utilization report” to manufacturer. A computer has a “processor 68,” memory, and communication link 70”. Fig. 5 and associate text ¶ [0037].)
said discount recipient  [CE pharmacy] procuring said pharmaceutical product at an undiscounted list price; 

said discount recipient [CE pharmacy] facilitating the provision of said pharmaceutical product to a patient [employee], said patient having a prescription drug plan administered by a discount stakeholder [AE]; and 
(See at least ¶ [0009], where the CE pharmacy provides prescription drug benefits to eligible employees. Eligible employees are those with insurance or part of a benefit plan. ¶ [0041].)
said discount recipient [CE pharmacy] initiating a chargeback request to said discount payer [manufacturer].
(See at least ¶ [0043] where the CE pharmacy 14 through the AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for chargeback credit.”)

	Regarding Claim 2, Lee discloses
[t]he method of claim 1 and the discount stakeholder as explained above.
Lee further discloses
wherein the discount stakeholder [AE] is the discount recipient [CE pharmacy] and initiates said chargeback request by submitting a request for chargeback to said discount manager.
(See at least ¶ [0043] where the CE pharmacy 14 through the AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for 

	Regarding Claim 7, Lee discloses
A method for effectuating payment of pharmaceutical discounts between a discount payer [manufacturer] and a discount recipient, [pharmacy] 
(See at least ¶ [0014] where “the method [ ] includes receiving the chargeback credit from manufacturer and payment from covered entity, and issuing payment to the contracted pharmacy.”  “Some CEs, such as non-profit facilities, are provided with deep discounts on pharmaceuticals as compared to retail prices. These discounts are generally provided directly by the manufacturer.” ¶ [0008].
the discount payer and the discount recipient each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient also being interconnected by a discount manager, said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of: 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least Figs. 1 & 5, ¶¶ [0036], [0043], [0037].)
said discount recipient [pharmacy] facilitating a prescription for a patient [employee]; 

said discount recipient [CE Pharmacy 14] passing a discount request to the discount manager [AE 16], said discount request seeking a discount payment from a discount payer [manufacturer]; 
(See at least ¶ [0043] where the CE pharmacy 14 by contract through the AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for chargeback credit.” ¶ [0049].)
said discount manager [AE 16] validating [validates] said discount request from said discount recipient [CE pharmacy], said discount manager recommending to said discount payer [manufacturer] that said discount payment be made by said discount payer to said discount recipient; said discount payer approving said discount request and remitting discount payment to said discount recipient; and said discount manager facilitating payment from said discount payer to said discount recipient.

(See at least ¶ [0040], where AE 16 adjudicates the claim back to the CE pharmacy. ¶ [0041]. Based on that claims adjudicated favorably, the AE seeks a chargeback from the manufacturer on behalf of the CE pharmacy. ¶ [0043]. The chargeback is the discount request. The manufacturer makes the chargeback credit to the CE pharmacy directly. Fig. 2, line 6, and associated text ¶ [0049]; ¶ [0045]. The AE facilitates this process by sending the manufacturer the utilization report, to which chargeback credit is made to the CE pharmacy. ¶ [0043].)
Lee discloses
[t]he method of claim 7 and said discount recipient as explained above.
Lee further discloses
wherein said discount recipient initiates said discount request by transmitting said request via [software].
(See at least ¶ [0036], where the pharmacy uses a computer system and software to transmit the prescription claim over the internet to the AE. Based on that claim adjudicated favorably, the AE seeks a chargeback from the manufacturer on behalf of the CE pharmacy. ¶ [0043]. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 9, Lee discloses
[t]he method of claim 7 and said discount recipient as explained above.
Lee further discloses
wherein said discount recipient requests a plurality of discount requests relating to more than one prescription having been filled.
(Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). Here, as explained in the rejection of Independent Claims, the cited art Lee discloses the AE under contract with the CE pharmacy (discount recipient) making a discount request (chargeback) related to prescriptions being filed to the drug manufacturer (discount payor) and said discount being paid. Duplication of this requests does not result in any new or unexpected result so no patentable significance is claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12–20, 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wiley II (U.S. Pat. No. 2019/0385722) [“Wiley II”]
Note: Claim 3 is rejected after Claim 20 below as it depends from Claim 12.
Regarding Claim 12, Lee discloses
A method for reconciling the payment of pharmaceutical discounts between a discount payer [manufacturer] and a discount recipient [pharmacy], 

the discount payer and the discount recipient each having a separate computing system having a processor, a memory, and an internet connection, each of said discount payer and discount recipient also being interconnected by a discount manager, said discount manager having a separate computing system having a processor, a memory, and an internet connection, the method comprising the steps of: 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least Figs. 1 & 5, ¶¶ [0036], [0043], [0037].)
said discount recipient [CE pharmacy] procuring a pharmaceutical product; 
(See at least ¶ [0007], where “[t]he CE [pharmacy] purchases pharmaceuticals from a wholesaler who in tum obtains, or has obtained, the pharmaceuticals from a manufacturer.” CE owns CE pharmacy. ¶ [0012]. )
said discount recipient facilitating a pharmaceutical prescription for a patient, said patient being enrolled in a pharmaceutical plan administrated by a pharmaceutical benefits manager or public or private health insurer; 
(This limitation is not substantially different than in Claim 1 and is rejected similarly. See at least ¶¶ [0009], [0041].)
said discount recipient initiating a pharmaceutical discount request [chargeback] to said discount manager [AE]; 

said discount manager [AE] validating said discount request to determine if duplicative discounting exists, and
(See at least ¶ [0042], where the AE adjudicates the claim by performing “online duplicate services detection.” “Duplicative discounting” would occur if there are two identical claims.) 
said discount manager [AE] confirming the existence of a first […] discount; said discount manager notifying said discount payer [manufacturer] of the existence of said first […] discount,
(See at least ¶ [0043], where AE 16 “compiles a computer-generated utilization report (UR) … [which] is sent to the manufacturer for chargeback credit.” “The manufacturer 18 issues a credit to AE 16 (chargeback credit) for the difference between the WAC (wholesaler's acquisition cost) and the contract price (arrow 6).” ¶ [0045]. The existence of a first discount is confirmed based it was submitted and paid by manufacturer. A request and payment are notifications.)
said discount payer [manufacturer] instructing said discount manager [AE] to reprice said pharmaceutical product at said first discount only; 
(See at least ¶ [0045], where “The manufacturer 18 issues a credit to AE 16 (chargeback credit) for the difference between the WAC (wholesaler's acquisition cost) and the contract price (arrow 6).” Issuing a credit is repricing.)
said discount manager notifying said discount recipient of said repriced pharmaceutical product; 
(See at least ¶ [0046] where the “AE 16 pays the CE Pharmacy 14 the WAC price that it paid for the medication. Payment is notification.  The WAC price is discounted by the chargeback credit. ¶ [0045].)
said discount manager receiving payment from said discount payer of the net difference […] , said discount manager sending said payment from said discount payer to said discount recipient.
(See at least ¶ [0045], where the manufacture issues a chargeback credit to the AE “for the difference between the WAC (wholesaler's acquisition cost) and the contract price (arrow 6).” The savings difference is passed along to the CE pharmacy, which is “sending.” ¶ [0046].)

Lee does not disclose two discounts. Lee discloses receiving payment of the net difference between WAC and the contract price, which is the chargeback credit (a single discount). Lee, ¶ [0045]. Lee does not disclose receiving payment of the net difference between a fist and second discount.

Wiley II discloses
said discount manager [benefits aggregator 103] confirming the existence of a first and second discount; said discount manager notifying said discount payer of the existence of said first and second discount,

said discount manager [PBM] receiving payment from said discount payer [insurer] of the net difference between said first and second discount
(See at least ¶ [0007], disclosing spread pricing, where the PBM keeps some of the manufacturers discounts (first discount) and what is billed to the insurer (second discount). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to determined two discounts, as explained in Wiley II, to the known invention of Lee, with the motivation to “reduce the financial burden of the prescription consumer” from “pharmaceutical manufacturers, suppliers, cash discount programs, and insurers.” Wiley, II at ¶ [0003]. 

Regarding Claim 13, Lee and Wiley II disclose
[t]he method of claim 12 
Lee further discloses
wherein the discount manager determines said second discount to be duplicative and reverses said second discount.
(See at least ¶ [0042], where the AE 16 adjudicates client eligibility by checking “rebate closures” and “on-line duplicate serves detection.” Duplicative claims are rejected in the adjudication process. ¶ [0040].)
Lee and Wiley II disclose
[t]he method of claim 13 as discussed above.
Lee further discloses
wherein the discount manager reprices said pharmaceutical product to be in compliance with said first discount.
(See at least ¶ [0044], where the AE sends the utilization report for payment of the discount to the manufacturer. The manufacturer issues a chargeback credit to the AE. ¶ [0045]. The chargeback credit reprices the pharmaceutical product per the chargeback credit. ¶ [0056].)

	Regarding Claim 15, Lee and Wiley II disclose
[t]he method of claim 14 as discussed above.
Lee further discloses
wherein the discount payer pays said discount recipient the net difference between said first [$85] and second discount [$60].
(See at least ¶ [0056], where a manufacturer pays the AE the “difference between the CE pharmacy's acquisition cost ( e.g., $85-which is the CE pharmacy's $100 WAC less the $15 co-payment from patient) and the discounted price to the CE ( e.g., $60)), resulting in a billing to the manufacturer (e.g., $25 chargeback credit).”)

Regarding Claim 16, Lee and Wiley II disclose
[t]he method of claim 14 as discussed above.
Lee further discloses
wherein the discount payer pays said discount manager the net difference between said first and second discount.
(This limitation is not substantially different than in Claim 15 and is rejected similarly because the discount manager and discount recipient may be the same entity under the doctrine of agency. The administrative entity (AE) [discount manager] is hired by the CE 12, who may also own the CE pharmacy [discount recipient]. ¶ [0012]. See at least ¶ [0056].)

Regarding Claim 17, Lee and Wiley II disclose
[t]he method of claim 12 as discussed above.
Lee further discloses
wherein the first discount is a Rule 340B discounted price [$60] and said second discount is a discounted price in compliance with said pharmaceutical benefits manager [$85, discounted from $100 from co-pay].
(See at least ¶ [0056], where a manufacturer pays the AE the “difference between the CE pharmacy's acquisition cost ( e.g., $85-which is the CE pharmacy's $100 WAC less the $15 co-payment from patient) and the discounted price to the CE ( e.g., $60)), resulting in a billing to the manufacturer (e.g., $25 chargeback credit).” A covered entity is a participant in the 340B Drug Pricing Program.)

Regarding Claim 18, Lee and Wiley II disclose
[t]he method of claim 17 as discussed above.
Lee further discloses
wherein the discount manager reverses said second discount applied by said pharmaceutical benefits manager.
(See at least ¶ [0042], where the AE 16 adjudicates client eligibility by checking “rebate closures” and “on-line duplicate serves detection.” Duplicative claims are rejected in the adjudication process. ¶ [0040].)

Regarding Claim 19, Lee and Wiley II disclose
[t]he method of claim 17 as discussed above.
Lee further discloses
wherein the discount manager reprices said pharmaceutical product to be said Rule 340B discounted price.
(See at least ¶ [0044], where the AE sends the utilization report for payment of the discount to the manufacturer. The manufacturer issues a chargeback credit to the AE. ¶ [0045]. The chargeback credit reprices the pharmaceutical product per the chargeback credit to the discounted 340B price. ¶ [0056].)

Regarding Claim 20, Lee and Wiley II disclose
[t]he method of claim 19 as discussed above.
Lee further discloses
wherein the discount payer pays said discount recipient the net difference between said second discount applied by said pharmaceutical benefits manager and said Rule 340B discounted price.


Regarding Claim 3, Lee and Wiley II disclose
[t]he method of claim 12 as discussed above.
Lee further discloses
wherein the discount manager determines the chargeback amount as being the difference between the undiscounted list price and the total amount collected by said discount recipient from said discount stakeholder, less any payment made by said patient to said discount recipient.
(See at least ¶ [0056], where a manufacturer pays the AE the “difference between the CE pharmacy's acquisition cost ( e.g., $85-which is the CE pharmacy's $100 WAC less the $15 co-payment from patient) and the discounted price to the CE ( e.g., $60)), resulting in a billing to the manufacturer (e.g., $25 chargeback credit).”)

Claim 4, 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wiley II in view of Wiley II et al. (U.S. Pat. Pub. No. 2007/0276697) [“Wiley II ‘697”]

Regarding Claim 4, Lee and Wiley II disclose
[t]he method of claim 3 as discussed above.
Wiley II ‘697 discloses
wherein the discount manager validates the chargeback request based on a set of rules defined by said discount payer based on federal and state laws and any contractual agreements binding said discount payer.
(See at least Fig. 3A, step 312 (“MSRP Eligible”) and associated text ¶¶ [0040], where the manufacturer determines whether a clam is eligible for coverage under the “Market Share Retention Program” (MSRP) using its own set of rules. Fig. 3B and associated text ¶¶ [0045]–[0050] describes the rules to determine eligibility of a claim for coverage under the manufacturer’s MSRP program. The eligibility rules for the MSRP program include federal and state laws and whether a pharmacy is a member of the program (contract).)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have validated chargeback requests based on a set of federal, state, and contractual rules, as explained in Wiley II ‘697, to the known invention of Lee, with the motivation to allow pharmaceutical manufacturers to retain or shift market share for their drugs to reduce or maintain consistent costs to consumers and keep maintain business profit. Wiley II ‘697, ¶ [0002].

Regarding Claim 5, Lee, Wiley II, Wiley II ‘697 disclose
[t]he method of claim 4 as discussed above.
Wiley II ‘697 discloses
wherein the discount payer resolves the chargeback request and notifies said discount manager of the decision, the discount manager notifying the discount recipient and/or the discount stakeholder of said decision.


Regarding Claim 6, Lee, Wiley II, and Wiley II ‘697 disclose
[t]he method of claim 5 as discussed above.
Lee further discloses
wherein the discount payer approves said chargeback request, said discount payer sending payment directly to said discount recipient.
(See at least ¶ [0045] where the manufacturer issues a chargeback credit to the AE.)

Regarding Claim 21, Lee and Wiley disclose
[t]he method of claim 19 as discussed above.
Wiley II ‘697 discloses
wherein the reversed second discount is either paid directly from the pharmaceutical benefits manager to the discount payer 
(See at least Fig. 6 and associated text ¶¶ [0106] & [0107], where the reversal of a discount manufacturer transaction is paid directly to the manufacturer. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wiley II ‘697”

Regarding Claim 10, Lee discloses
[t]he method of claim 9 and said discount recipient as explained above.
Wiley II ‘697 further discloses
wherein said discount manager reviews said plurality of requests and returns to said discount payer a set of requests to pay [$40], a set of requests not to pay [$0], and 
(See at least Fig. 4A and associated text ¶ [0054], where a patient’s co-pay may be reduced by a manufacturer’s voucher, coupon, payment, or other discount under manufacturer’s “e-Voucher” program rules. The e-Voucher discount amount is determined to be $40. ¶ [0052]. The e-Voucher discount amount is determined to be $0. ¶ [0071].) 
a set of requests for review by said discount payer.
(see at least Fig. 4B and associated text ¶¶ [0079]–[0084], where the eligibility for a discount under the e-voucher program is determined.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have validated chargeback requests based on a set of federal, state, and contractual rules, as explained in Wiley II ‘697, to the known invention of Lee, with the motivation to allow pharmaceutical manufacturers to retain or shift market share for their drugs to reduce or maintain consistent costs to consumers and keep maintain business profit. Wiley II ‘697, ¶ [0002].
Lee and Wiley II ‘697 disclose
[t]he method of claim 10 and said discount recipient as explained above.
Wiley II ‘697 further discloses
wherein said discount payer resolves said plurality of requests and initiates payment to said discount recipient of approved discounts.
(See at least Fig. 4A, step 416, where the e-Voucher discount is determined. Fig. 4A, step 422, and associated text ¶ [0059], where the e-Voucher discounts are provided to the pharmacy and reimbursement from the manufacturer are received.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/JHM/
/ALEXANDER G KALINOWSKI/           Supervisory Patent Examiner, Art Unit 3691